DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamenetz et al., 
US Patent No. 9,483,032 (hereinafter Kamenetz).

1. A method for handling a simultaneous failure of all channels of a multi- channel engine controller configured to control operation of a gas turbine engine, the method comprising: obtaining, by a first processor associated with a first channel of the multi- channel engine controller, data indicative of the simultaneous failure of all channels of the multi-channel engine controller; providing, by the first processor, one or more control signals associated with resetting at least a second processor associated with a second channel of the multi- channel engine controller based, at least in part, on the data; and controlling, by the first processor, operation of the gas turbine engine while at least the second processor is resetting (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).

2. The method of claim 1, further comprising: determining, by the first processor associated with the first channel of the multi-channel engine controller, that the first channel is healthier than every other channel of the multi-channel engine controller based, at least in part, on the data (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


3. The method of claim 2, wherein determining that the first channel is healthier than every other channel of the multi-channel engine controller comprises comparing, by the first processor, one or more fault conditions associated with the first channel to one or more fault conditions associated with each of the remaining channels of the multi-channel engine controller (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


4. The method of claim 2, wherein providing the one or more control signals associated with resetting at least the second processor associated with the second channel of the multi-channel engine controller occurs in response to determining the first channel is healthier than every other channel of the multi-channel engine controller (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


5. The method of claim 1, wherein controlling operation of the gas turbine engine while the second processor is resetting comprises: controlling, by the first processor, operation of one or more actuators of the gas turbine engine such that operation of the gas turbine engine is uniform while resetting the second processor (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


6. The method of claim 5, wherein the one or more actuators comprise at least one of a torque motor and a fuel metering solenoid valve (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


7. The method of claim 1, further comprising: determining, by the second processor, one or more fault conditions associated with the second channel no longer exist subsequent to resetting the second processor; and providing, by the second processor, one or more control signals associated with resetting the first channel in response to determining the one or more fault conditions associated with the second channel no longer exist (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


8. The method of claim 7, further comprising: controlling, by the second processor, operation of the gas turbine engine while the first processor is resetting (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


9. The method of claim 1, further comprising: determining, by the first processor, at least the second channel is offline when a predetermined amount of time lapses without the first processor receiving data indicating at least the second processor has reset (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


10. The method of claim 9, further comprising: responsive to determining at least the second channel is offline, providing, by the first processor, one or more control signals associated with resetting the first processor within a predetermined amount of time; and controlling, by the first processor, operation of the gas turbine engine subsequent to resetting the first processor (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


11. The method of claim 10, wherein the predetermined amount of time ranges from about 1 millisecond to about 5 milliseconds (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


12. A multi-channel engine controller configured to control operation of a gas turbine engine, the multi-channel engine controller comprising: a plurality of processors, each of the plurality of processors associated with a corresponding channel of the multi-channel engine controller, wherein a first processor associated with a first channel of the multi-channel engine controller is configured to: obtain data indicative of a simultaneous failure of all channels of the multi-channel engine controller; provide one or more control signals associated with resetting at least a second processor associated with a second channel of the multi-channel engine controller based, at least in part, on the data; and control operation of the gas turbine engine while at least the second processor is resetting (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


13. The multi-channel engine controller of claim 12, wherein the first processor is further configured to: determine the first channel is healthier than every other channel of the multi- channel engine controller based, at least in part, on the data (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


14. The multi-channel engine controller of claim 13, wherein the first processor is configured to compare one or more fault conditions associated with the first channel to one or more fault conditions associated with each of the remaining channels of the multi-channel engine controller to determine the first channel is healthier than every other channel of the multi-channel engine controller (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


15. The multi-channel engine controller of claim 13, wherein the first processor is configured to provide the one or more control signals to at least the second processor in response to the first processor determining the first channel is healthier than every other channel of the multi-channel engine controller (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


16. The multi-channel engine controller of claim 12, wherein the first processor is configured to control operation of one or more actuators to control operation of the gas turbine engine such that operation of the gas turbine engine is uniform while at least the second processor is resetting (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


17. The multi-channel engine controller of claim 16, wherein the one or more actuators comprise at least one of a torque motor and a fuel metering solenoid valve (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


18. The multi-channel engine controller of claim 12, wherein the second processor is configured to: determine one or more fault conditions associated with the second channel no longer exist subsequent to resetting the second processor; provide one or more control signals associated with resetting the first processor in response to determining the one or more fault conditions associated with the second channel no longer exist; and control operation of the gas turbine engine while the first processor is resetting (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


19. The multi-channel engine controller of claim 12, wherein the first processor is further configured to: determine the second channel is offline when a predetermined amount of time lapses without the first processor receiving data indicating the second processor has reset (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).


20. The multi-channel engine controller of claim 19, wherein when the first processor determines the second channel is offline, the first processor is further configured to: provide one or more control signals associated with resetting the first processor within a predetermined amount of time; and control operation of the gas turbine engine subsequent to resetting the first processor (C3 L5-67 - - Assessing the health of multiple channels and ensuring that no single controller failure causes another system to fail.  The multiple channels communicate with each other and interchange roles as necessary based on health indicators).





Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Darby, USPAT No. 9,382,011 – This document relates to multiple aircraft engine control system having a corresponding engine controller associated with each one of the engines, each one of the engine controllers having at least two independent channels, each one of the at least two independent channels having at least two communication buses, each one of the at least two communicating buses of each channel being connected to a respective one of the at least two communicating buses of each one of the other channels. The method can time-interweave originating data of the channels.
2. Spack, USPAT No. 10,099,796 – This document relates to dynamically controlling the operation of an aircraft having a first gas turbine engine and a second gas turbine engine may generally include receiving, by a first engine controller and a second engine controller, one or more operator commands deriving from an operator manipulated input device. The method may also include controlling the operation of the first gas turbine engine via the first engine controller, and the second gas turbine engine via the second engine controller. In addition, the method may include detecting a fault condition associated with the first engine controller, and subsequently switching control of the first gas turbine engine from the first engine controller to the second engine controller. The method may further include dynamically controlling the operation of the first gas turbine engine with the second engine controller.
3. Kamenetz, USPUB No. 2017/0351233 – This document relates to multi-channel control switchover logic.  Primary and back-up microprocessors are utilized for handling failure of channels.
4. Brotherton, Tom, et al. "Prognosis of faults in gas turbine engines." 2000 IEEE Aerospace Conference. Proceedings (Cat. No. 00TH8484). Vol. 6. IEEE, 2000.  – This document relates to assessing the health of aircraft parts.
5. Yao-ming, Zhou, et al. "Dual-redundancy smart rotating speed sensor design for unmanned helicopter." 2011 6th IEEE Conference on Industrial Electronics and Applications. IEEE, 2011. – This document relates to flight systems including a main channel and a backup channel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119